Citation Nr: 1815747	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-15 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1982.  He received the Rifle Marksman Badge and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In January 2018, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The Veteran's claim for service connection for an acquired psychiatric disability, claimed as psychosis, was denied in an August 2006 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis for psychosis in service.  The Veteran submitted a timely notice of disagreement in August 2007 and the RO issued a statement of the case (SOC) in January 2008.  The Veteran did not file a substantive appeal within 60 days of the issuance of the SOC.  The August 2006 decision thereby became final. 
 
Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran contended that he had a "mental breakdown" while in service and that he received treatment for a psychiatric disability while in service. See December 2013 VA Treatment Records, p. 13.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's acquired psychiatric disability is related to his service, and the Board will reopen the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has provided new and material evidence regarding the possible etiology of his acquired psychiatric disability.


CONCLUSION OF LAW

New and material evidence having been submitted, the service-connection claim for an acquired psychiatric disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran claims that his acquired psychiatric disability, including psychosis, PTSD, and depression, is related to his service.  Specifically, the Veteran contends that the death of his daughter, death of a fellow servicemember, being in a motor vehicle accident, witnessing a sexual assault, and possibly being sexually assaulted all while on active duty contributed to his current psychiatric disability. See January 2018 Hearing Transcript, pp. 3, 6, 10, 14, 17.  Despite presenting evidence of a current disability and descriptions of several in-service stressors, the Veteran has not undergone a VA examination in connection with his present claim.  Accordingly, on remand the Veteran should be afforded an opportunity to undergo a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that for claims of service connection, VA has a duty to provide a veteran with a medical examination where a veteran has provided credible evidence of a disability that may be associated with service).

In addition, the Veteran reports being personally assaulted while on active duty but he has not been provided with the VCAA notice specific to personal assault as required by 38 C.F.R. § 3.304(f)(5), nor has the above alleged stressors been developed or verified by the RO.  Thus, on remand, the AOJ should provide the Veteran with the requisite notice and take appropriate steps to develop and verify the Veteran's claimed in-service PTSD stressors.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated relevant treatment records and associate them with the claims file.

2. Provide the Veteran with VCAA notice for PTSD claims based on personal assault and request that he complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault. 

3. Undertake any necessary development to independently verify the Veteran's described in-service stressors as described in the Veteran's January 2018 hearing transcript.

Verification efforts should include contacting the appropriate repositories.  Any additional action necessary for independent verification of a particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating information leads to negative results, the RO should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4. After all outstanding records have been associated with the claims file, obtain a VA examination that addresses the nature and etiology of the Veteran's acquired psychiatric disability.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report must include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disability was caused by or is otherwise related to his active duty service.  In providing this opinion, the examiner should discuss the Veteran's death of his daughter, death of a fellow servicemember, being in a motor vehicle accident, witnessing a sexual assault, and possibly being sexually assaulted all while on active duty contributed to his current psychiatric disability. See January 2018 Hearing Transcript, pp. 3, 6, 10, 14, 17.  The examiner should also discuss whether any of the personnel infractions located in the Veteran's military personnel records are a marker for an in-service PTSD stressor. See November 2015 Military Personnel Records, pp. 5-6; November 2015 Military Personnel Records, p. 2.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


